WINCH, J.
It can. not be denied that the libelous articles complained of bear internal evidence that they were filed in court by the.de-, fendant in disbarment proceedings as charges of unprofessional conduct against the plaintiff.
Whether all statements made by parties and witnesses in court are absolutely privileged, is a question that does not appear to have been squarely decided by the Supreme Court of this state. It was found unnecessary to decide this question in the eases of Lanning v. Christy, 30 Ohio St., 115 [27 Am. Rep. 431], and Liles v. Gaster, 42 Ohio St., 631. There is an obiter in the case of Post Publishing Co. v. Maloney, 50 Ohio St., 71 [33 N. E. 921], 84 to the effect that: .“In such cases the privilege constitutes an absolute bar to the action. ’ ’
In this case the petition, to which a demurrer was sustained, contains no allegation that the defendant was guilty of intentional falsehood, or that he took advantage of legal proceedings to utter false, malicious and slanderous words. Such being the case, the inference or presumption of malice that would arise, if the words were not used in a judicial proceeding, is rebutted by that fact. Liles v. Gaster, supra.
Judgment affirmed.
Marvin, and Henry, JJ., concur.